In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00220-CR



             DONNIE JACKSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 28,828




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                              MEMORANDUM OPINION
       Donnie Jackson, appellant, has filed with this Court a motion to dismiss his appeal. The

motion was signed by both Jackson and his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we

grant the motion. See id.

       Accordingly, we dismiss the appeal.




                                             Jack Carter
                                             Justice

Date Submitted:       October 16, 2013
Date Decided:         October 17, 2013

Do Not Publish




                                                2